Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered March 2, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree, robbery in the first degree (two counts) and robbery in the second degree, and sentencing him to a term of SVs to 25 years consecutive to concurrent terms of SVs to 25 years, SVs to 25 years and 5 to 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *41not against the weight of the evidence. On the contrary, we find the evidence to be overwhelming. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s contentions concerning the exhibition of the injured victim to the jury and the imposition of consecutive sentences for robbery and attempted murder are indistinguishable from arguments this Court rejected on the codefendant’s appeal (People v Franco, 270 AD2d 160), and there is no reason to reach a different result here.
Defendant’s claim that he was incriminated by a nontestifying codefendant’s insufficiently redacted statements is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find any error to be harmless (see, People v Maher, 89 NY2d 456, 462).
We perceive no abuse of discretion in ordering the sentences imposed herein to run consecutively to a sentence previously imposed in an unrelated matter. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.